department of the treasury internal_revenue_service washington d c contact person ----------------- id number --------------- --------------------- number release date date uniform issue list numbers employer_identification_number legend city a state b c d x y z dear ------------------ this is in response to your representative’s date request for rulings concerning the proposed sale of approximately y acres of your property to finance renovations and improvements to your golf course and other recreational facilities you were formed for the purpose of promoting social intercourse among your members and have operated a golf course and other recreational facilities for the benefit of your membership since that time you have been recognized as an exempt social_club under sec_501 of the internal_revenue_code_of_1986 as amended you own x acres of real_property located in city a state b which is bordered by c to the east and b to the south the property all of your recreational facilities are located on the property and you own no real_property other than the property at present your members and their guests regularly use the property’s facilities for golf tennis jogging swimming weightlifting aerobic exercise basketball racquetball and squash fishing and social activities your recreational facilities include an 18-hole golf course tennis courts racquetball and squash courts a swimming pool a clubhouse fitness facilities three manmade lakes a series of jogging trails and a nature trail you acquired the property several years ago in a partially tax-deferred exchange pursuant to sec_512 of the code pursuant to this exchange you exchanged the property on which your recreational facilities previously had been located for the property and cash due to increasing development in the area where your previous facilities had been located and a desire to improve and expand your aging recreational facilities you decided to relocate to your current location prior to this exchange your recreational facilities had been located at a previous location since acquiring the property you have used it exclusively and continuously for the purpose of conducting the exempt recreational activities described above you have not made substantial renovations or improvements to your recreational facilities since their acquisition and as a result these recreational facilities currently are in need of substantial renovations and improvements as part of the agreement under which you acquired the property you entered into a declaration of restrictive covenants that prohibits the erection of any buildings or other structures on a portion of the property until date you now wish to sell approximately y acres of the property and use the proceeds to fund a series of renovations and improvements to your recreational facilities the y acres that you propose to sell are located along the eastern edge of the property and include a large portion of the tract covered by the restrictive covenant the y acres of the property that you propose to sell has been used exclusively for your club’s recreational purposes including a z acre lake the y acres border the fifth hole of your club’s golf course the y acres are used regularly by your members and their guests for a number of different recreational purposes including fishing children’s golf practices jogging and walking on trails and the retrieving of golf balls hit to the right of the fifth hole because the property that you propose to sell borders a busy commercial thoroughfare its most valuable use is for commercial development however the restrictive covenant to which a portion of the y acres is subject effectively prevents any commercial development prior to date for this reason you do not expect to be able to sell the y acres for its full value prior to mid-2007 but will engage in a sale prior to this time if you are able to obtain fair value for the property you intend to sell the y acres as a single tract if it is economically feasible to do so and you do not intend to make any improvements or otherwise prepare the property for sale you do not intend to engage in any additional sales of your real_property other than the sale of the y acres you intend to use the proceeds from the sale of the y acres to fund a series of renovations and improvements to your recreational facilities the renovations and improvements are scheduled to take place in two phases the first_phase began in april of and is expected to be completed in late december of this phase includes the restoration of your golf course greens substantial changes to a number of holes and the practice green and the replacement of the clubhouse roof the second_phase of the renovations is expected to commence soon after the y acres have been sold and to be completed no later than three years after the sale the second_phase is expected to include renovations to the clubhouse tennis courts swimming pool complex and jogging and nature trails as well as the purchase of additional personal_property such as restaurant equipment for the clubhouse golf carts and golf course maintenance equipment because you have not yet been able to sell the y acres you have borrowed the funds to pay for the first_phase of renovations that are now underway you intend to use part of the proceeds from the proposed property sale to repay this borrowing shortly after the sale you expect to use most or all of the remaining proceeds of the sale to fund the second_phase of renovations which will be completed no later than three years from the time of the sale you have requested the following rulings the sale of the y acres either as a single tract or in separate parcels if necessary to further its prompt disposition will not jeopardize your club’s exempt status under sec_501 and sec_501 the renovations and improvements to your club’s recreational facilities described above will constitute new recreational use property for purposes of sec_512 the repayment of indebtedness that was incurred to finance renovations and improvements to your club’s recreational facilities will be treated as the purchase of other_property for purposes of sec_512 so long as the repayment occurs within three years of the sale of the y acre tract sec_501 of the code provides that an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 of the code provides that the organizations referred to in sec_501 include clubs organized for pleasure recreation and other nonprofit purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofit purposes and is not exempt under sec_501 but that an incidental sale of property will not deprive a club of its exemption sec_501 of the code was amended by public law to provide that sec_501 organizations could receive some outside income without jeopardizing their exempt status senate report no 2d session 1976_2_cb_597 provides that the decision in each case as to whether substantially_all of an organization’s activities are related to its exempt purposes is to continue to be based upon all of the facts and circumstances the senate report explains that a social_club is permitted to receive up to percent of its gross_receipts including investment_income from sources outside of its membership without losing its exempt status however where a club receives an unusual amount of income such as from the sale of its clubhouse or similar facility that income is not to be included in the formula revrul_69_232 1969_1_cb_154 provides that even though a profit is realized the sale of property will not cause a social_club to lose its exemption provided the sale is incidental in that it does not represent a departure from the club's exempt purposes all of the facts and circumstances of a sale will be considered in determining the club's primary purpose in making the sale including the purpose of the club in purchasing the property the use the club makes of the property the reasons for the sale and the method used in making the sale situation of revrul_69_232 provides that where a social_club subdivides land into building lots makes improvements to the lots and sells the lots for a substantial profit over a period of years when it could have sold the property in a single unit the sale of the property is not an incidental sale situation of revrul_69_232 provides that where a social_club sells all of its recreational use property to developers at a profit and uses the proceeds to purchase more modern facilities in a location that is more desirable to its members the sale is incidental within the meaning of the income_tax regulations your club’s proposed property sale is similar to the sale of a social club’s clubhouse or similar facility the acreage that you intend to sell is part of property acquired in order to provide recreational facilities for your club’s members and your purpose in selling it is to pay for renovations and improvements to your recreational facilities you do not intend to subdivide the property make improvements to it or otherwise prepare it for sale ho wever you may sell the acreage at issue in two or more transactions if you cannot obtain full value in a single sale within a reasonable amount of time after the expiration of the restrictive covenants therefore your proposed sale of this acreage will be an incidental sale of property that will not be a departure from the club’s exempt purposes and will not jeopardize the club’s exempt status under sec_501 and sec_501 sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from tax under sec_501 sec_512 of the code provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications provided in paragraphs and of subsection b sec_512 of the code provides that if property used directly in the performance of the exempt_function of an organization described in sec_501 is sold by such organization and within a period beginning year before the date of such sale and ending years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function gain if any from such sale shall be recognized only to the extent that such organization's sales_price of the old property exceeds the organization's cost of purchasing the other_property in 84_tc_756 the tax_court held that sec_512 of the code does not require the purchase of property that is of like_kind or use to the property sold and that expenditures_for golf carts land improvements and other items were qualifying purchases of other_property for purposes of that section in 980_f2d_1409 11th cir expenditures made for the construction of a tennis center and the renovation of a clubhouse were deemed to be purchases of other_property for purposes of sec_512 of the code your club has incurred debt in order to make a number of renovations and improvements to its golf course and clubhouse these renovations and improvements constitute property used directly in your exempt_function likewise the property that you propose to sell has been used directly in your exempt_function since its acquisition you intend to use a portion of the proceeds from the sale of the property to repay indebtedness incurred to finance the first_phase of your renovations you intend to use the remaining proceeds to pay for additional renovations and improvements to your recreational facilities and to purchase additional personal_property that will be used in your recreational activities you intend to repay the existing indebtedness make the additional renovations and improvements and purchase the additional personal_property all within three years after the sale of the property you do not intend to use the proceeds of the sale to reduce the club’s dues or to defray the club’s other operating costs therefore the proceeds from the sale of the property will be deemed to be used for the purchase of other_property used directly in the performance of your c exempt_function for purposes of sec_512 of the code based on the application of the above principles to the facts presented in your ruling_request we rule as follows the sale of the y acres either as a single tract or in separate parcels if necessary to further its prompt disposition will not jeopardize your club’s exempt status under sec_501 and sec_501 the renovations and improvements to your club’s recreational facilities described above will constitute new recreational use property for purposes of sec_512 the repayment of indebtedness that was incurred to finance renovations and improvements to your club’s recreational facilities will be treated as the purchase of other_property for purposes of sec_512 so long as the repayment occurs within three years after the sale of the y acre tract these rulings are based on the understanding that the re will be no material changes in the facts upon which they are based except as we have ruled therein we express no opinion as to the tax consequences of the transactions under other sections of the code and income_tax regulations this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice any changes that may have bearing on your tax status should be reported we are informing your key district_director of this ruling because this to the service ruling could help resolve future tax questions about your federal_income_tax status you should keep it in your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours jane baniewicz manager exempt_organizations technical group
